Title: To Benjamin Franklin from Courtney Melmoth, 27 [February?] 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir,
Hotel d’Orleans 27: [February] 1778
The Person who offers to go to America on the Saltpetre and Powder Scheme is anxious to pay his Respects for the favor of a Conversation on Sunday Morning. There is also another Person just arrived from his Captivity in London for trading in the American Service, who has just lost a large cargo of Tobacco but is still warm and wealthy enough to venture out again. He wishes for the Honour of paying his Compliments, especially as he is chargd with some Intelligence from certain Americans in England. I will bring him over at the same time, on Sunday Morning, believing that you will readily gratify the Curiosity of every Man who is truly assiduous to assist the Cause of your amiable Country in whatever Capacity. I beg the favor of a Line and am Sir Your most obedient Servant.
C. Melmoth.

With regard to my own subject, I am promis’d the honour of an Interview with Mr. Dean, to whom I perceive you have been so good to refer me: Believe me, Sir, I am every day cultivating Connexions that, at least, add something to our force. This I shall have the pleasure to make apparent.

 
Addressed: A / Monsieur / Monsieur / Franklin / a Passi
